PER CURIAM.
Appellant J.C: appeals a final judgment of the trial court terminating her parental rights with respect to her daughter. We find the order on appeal to be less than precise in articulating that (i) J.C. materially breached her case plan, and (ii) J.C. would be unlikely or unable to comply substantially with the case plan by the time of its expiration.
We conclude, however, that record evidence, together with the trial court’s detailed consideration of J.C.’s conduct, support a finding that (i) J.C. materially breached her case plan, as provided in section 39.806(l)(e)2. of the Florida Statutes, and (ii) clear and convincing evidence in the record establishes that J.C. would be unlikely or unable to comply substantially with the case plan within its twelvemonth duration. We agree with the Department of Children & Families that citation to section 39.806(l)(e)l. in the conclusion of the trial courfs order constitutes harmless error.
Affirmed.